Citation Nr: 1708838	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  08-35 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1966 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for right knee DJD and assigned a 10 percent rating.  The Veteran timely appealed this initial rating.

In an October 2010 rating decision, the RO awarded a temporary total evaluation for the Veteran's right knee from April 6, 2010, to July 10, 2010, for a period of convalescence following surgery. 

In November 2014, the Board denied the Veteran's claim.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2015, pursuant to a Joint Motion for Remand (JMR), dated that same month, the Court remanded the issue back to the Board for readjudication.

In July 2016, the Board remanded the claim for further development, to include scheduling the Veteran for a VA examination to assess the severity of his right knee disability.  In September 2016, VA provided the Veteran with an examination, and the case has since been returned to the Board for further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a higher initial rating for his right knee disability. 

A September 2016 VA knee examination report reflects a diagnosis of right knee osteoarthritis.  The Veteran reported that he experienced progressive pain, stiffness, and weakness.  He stated that recent treatment included pain medication, activity modification, steroid injections, and using a brace and a cane.  He reported moderate to severe daily symptoms with limited relief.  He described his flare-ups as severe pain, stiffness, and weakness that resulted in limited ability to perform prolonged driving, walking, standing, lifting, carrying, and going up and down the stairs.  Range of motion for the right knee was flexion to 125 degrees and extension to 5 degrees.  The examiner noted that there was no pain during examination.  There was no evidence of right knee pain on weight-bearing, but there was localized tenderness and evidence of crepitus.  There was no additional limitation of motion after three repetitions.  Muscle strength testing was normal; and there was no evidence of muscle atrophy, ankylosis, recurrent subluxation, joint instability, or meniscus condition.  The examiner noted that the Veteran had weekly mild to moderate right knee effusion. 

Recently, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia interprets 38 C.F.R. § 4.59 to establish additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing." Id. at 168, n. 7.  Neither the recent VA examination nor the prior ones include range of motion findings for passive range of motion. They also do not specify whether the results are weight-bearing or non-weight-bearing.  As the previous examination reports do not fully satisfy the requirements of 38 C.F.R. § 4.59 as interpreted in Correia, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected right knee disability.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination. 

The examiner should conduct the examination in accordance with the current disability benefits questionnaire, to include range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing consistent with 38 C.F.R. § 4.59 as interpreted in Correia.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

